Cite as: 585 U. S. ____ (2018)            1

                  Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
ROBERT IRA PEEDE v. JULIE L. JONES, SECRETARY,
 FLORIDA DEPARTMENT OF CORRECTIONS, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

              No. 17–8491. Decided June 25, 2018


  The petition for a writ of certiorari is denied.
  Statement of JUSTICE SOTOMAYOR, with whom JUSTICE
GINSBURG joins, respecting the denial of certiorari.
  In his petition for writ of habeas corpus under 28
U.S. C. §2254, petitioner Robert Peede contended that he
received ineffective assistance of counsel during his capital
sentencing proceedings because his trial counsel did not
present certain mitigating evidence concerning his mental
health and difficult childhood. The District Court granted
habeas relief on the basis that counsel’s performance was
deficient and that there was a reasonable probability that
Peede would have received a different sentence had coun-
sel introduced the mitigating evidence. On appeal from
that decision, the Court of Appeals for the Eleventh Cir-
cuit reversed. In its view, Peede could not establish that
he was prejudiced by any deficiency of counsel because the
“new mitigation evidence . . . posed a doubled-edge-sword
dilemma” in that “the new information could have hurt as
much as it helped.” Peede v. Attorney General, 715 Fed.
Appx. 923, 931 (2017). The Eleventh Circuit further noted
that it “ha[s] repeatedly ruled that [such so-called double-
edged] post-conviction evidence is usually insufficient to
warrant habeas relief.” Id., at 931–932.
  Such a blanket rule foreclosing a showing of prejudice
because the new evidence is double edged flatly contra-
dicts this Court’s precedent. See Rompilla v. Beard, 545
U.S. 374, 393 (2005); Wiggins v. Smith, 539 U.S. 510, 534
2                      PEEDE v. JONES

                   Statement of SOTOMAYOR, J.

(2003); Williams v. Taylor, 529 U.S. 362, 398 (2000). As I
recently emphasized in dissent from the denial of certiorari
in Trevino v. Davis, 584 U. S. ___ (2018), “[w]here . . .
new evidence presented during postconviction proceedings
includes both mitigating and aggravating factors, a court
still must consider all of the mitigating evidence alongside
all of the aggravating evidence.” Id., at ___ (slip op., at 3).
That is, “new evidence must not be evaluated in isolation,”
regardless of whether it is considered to be double edged.
Ibid.
  Considering the posture of this case, under which our
review is constrained by the Antiterrorism and Effective
Death Penalty Act of 1996, 28 U.S. C. §§2254(d)(1)–(2), I
cannot conclude the particular circumstances here war-
rant this Court’s intervention. That said, the Eleventh
Circuit’s consideration of Peede’s claim is deeply concern-
ing. The ultimate question at issue in a case like this is
whether “there is a reasonable probability that [the jury]
would have struck a different balance.” Wiggins, 539
U.S., at 537. A truncated consideration of new mitigating
evidence that simply dismisses it as double edged does
nothing to further that inquiry.